

Exhibit 10.4
FARMER BROS. CO.
 
STOCK OWNERSHIP GUIDELINES
FOR DIRECTORS AND EXECUTIVE OFFICERS
 
Adopted by the Board of Directors on February 20, 2008
 
                The Board of Directors of Farmer Bros. Co. (the “Company”) has
adopted these Stock Ownership Guidelines (“Guidelines”) to further align the
interests of the Company’s executive officers and independent directors with the
interests of the Company’s stockholders and to further promote the Company’s
commitment to sound corporate governance.
 
I.              Executive Officer Stock Ownership Guidelines
 
                Executive officers of the Company, as identified by the
Committee (“Officers”), are expected to own and hold a number of shares of the
Company’s common stock (“Common Stock”) based on the following guidelines:
 
Officer
 
Value of Shares Owned
 
Chief Executive Officer
 
$450,000
 
Other Executive Officers
 
$100,000 - $250,000, as determined by the Board in its discretion
 

 
II.            Non-Employee Director Stock Ownership Guidelines
 
                Non-employee directors are expected to own and hold during their
service as a Board member a number of shares of Common Stock with a value equal
to at least three (3) times the amount of the non-employee director annual
stock-based award, as the same may be adjusted from time to time, under the
Company’s 2007 Omnibus Plan.
 
III.           Compliance with the Guidelines
 
                Stock that counts toward satisfaction of these Guidelines
include: (a) shares of Common Stock owned outright by the Officer or
non-employee director and his or her immediate family members who share the same
household, whether held individually or jointly; (b) restricted stock or
restricted stock units (whether or not the restrictions have lapsed); (c) ESOP
shares; and (d) shares of Common Stock held in trust for the benefit of the
Officer or non-employee director or his or her family.
 
                Until the applicable guideline is achieved, each Officer and
non-employee director is required to retain all “profit shares,” which are those
shares remaining after payment of taxes on earned equity awards under the
Company’s 2007 Omnibus Plan, such as shares granted pursuant to the exercise of
vested options and restricted stock that has vested.  Officers and non-employee
directors are expected to continuously own sufficient shares to meet these
Guidelines once attained.  Nothing contained herein shall otherwise prohibit any
officer or non-employee director from transferring shares acquired by such
person other than pursuant to the Company’s 2007 Omnibus Plan, including shares
directly purchased in the market and ESOP shares, if any, subject to applicable
securities laws and the Company’s other policies and procedures, including,
without limitation, the Company’s Insider Trading Policy.
 
                These Guidelines may be waived at the discretion of the Board if
compliance would create severe hardship or prevent an Officer or non-employee
director from complying with a court order. It is expected that these instances
will be rare.
 
 



